






Shandong Quanxin Stainless Steel Co.

Joint Venture Contract




Chapter 1: General Provisions




    “In accordance with the Laws of the People’s Republic of China on Joint
Ventures Using Chinese and Foreign Investment (the “Joint Venture Law”) and
other relevant Chinese laws and regulations, Shandong Jinpeng Copper Co., Ltd.,
and Hong Kong Hanbang Investment (hereinafter referred to as the “Parties”), in
accordance with the principles of equality and mutual benefit, and through
friendly consultations, agree to jointly invest to set up a Chinese Foreign
Joint Venture (the “Joint Venture”) in National Hi-Tech Industrial Development
Zone of Zibo, Shandong Province of the People’s Republic of China.




Chapter 2: Parties of the Joint Venture




Article 1




     Parties to this Joint Venture Agreement (“Contract”) are as follows:




Shandong Jinpeng Copper Co., Ltd., (hereinafter referred to as Party A),
registered in Shandong province, China, and its legal address is at Zouping,
Shandong Province, China.




    Legal representative:

Name:

Zhang Ke

                  

Position:

Chairman

                  

Nationality:

Chinese




Hong Kong Hanbang Investment, (hereinafter referred to as Party B), registered
in Hong Kong, and its legal address is at Suite #1007-8, Hungshen Buiding, #77
Chonghong Road, Hong Kong.




    Legal representative:

Name:

Steven Chen

                  

Nationality:

Hong Kong, China




Chapter 3: Establishment of the Joint Venture




Article 2




In accordance with the Joint Venture Law and other relevant Chinese laws and
regulations, both parties agree to set up one Chinese Foreign Joint Venture
limited liability company, the Joint Venture.




Article 3




    The name of the Joint Venture is Shandong Quanxin Stainless Steel Co., Ltd.
 




Article 4




The registered address of the Joint Venture is East End of Zhongrun Ave.,
National Hi-Tech Industrial Development Zone.




Article 5




All activities of the Joint Venture shall be governed by the laws, decrees and
pertinent rules and regulations of the People's Republic of China.




Article 6




The organizational form of the Joint Venture is a limited liability company.
Each party to the Joint Venture is liable to the Joint Venture within the limit
of the capital subscribed by it.  The profits, risks and losses of the Joint
Venture shall be shared by the parties in proportion to their contributions to
the registered capital.




Chapter 4: The Purpose, Scope and Scale of Production and Business




Article 7




The goals of the Parties to the Joint Venture are to continue to improve the
product quality, expand production, develop new products, and gain a greater
position in world markets by adopting advanced and appropriate technology,
scientific management methods, and international marketing efforts.  The goal is
to make additional profit by marketing and selling products domestically and
internationally.




Article 8




The business scope of the Joint Venture is to produce stainless steel
tubes/strips, stainless steel sheets/plates and other stainless steel products.




Article 9




The production capacity of the Joint Venture is expected to reach 60,000 tons of
stainless steel products per year after the Joint Venture received the
investments from the Parties.










Chapter 5: Total Amount of Investment and the Registered Capital




Article 10




    The total amount of investment of the Joint Venture is $US 29,600,000.




Article 11




The registered capital of the Joint Venture shall be $US 26,600,000, of which:




Party A has $US 13,300,000, accounting for 50%;




Party B has $US 13,300,000, accounting for 50%.




The discrepancy between the Total Investment Amount and the Registered Capital
is to be made by Joint Venture obtaining a loan from the third party.




Article 12




Party A will fulfill its investment in the Joint Venture by contributing cash in
sum into JV bank account within 6-month of the issuance of business license.




Party B will also fulfill its investment in the Joint Venture by contributing
cash in sum into JV bank account within 6-month of the issuance of business
license.




Article 13




If a Party receives an acceptable offer for all or a part of its interest in the
Joint Venture from a third party, the receiving party is required to obtain the
approval of the other party and then submit to the registration authority for
its approval.  Furthermore, the other party has the preemptive rights to
purchase the whole or partial shares.







Chapter 6: Responsibilities of Each Party to the Joint Venture




Article 14




Party A and Party B shall be respectively responsible for the following matters:




Party A:




1.

Handling of applications for approval, registration, business license and other
matters concerning the establishment of the Joint Venture from relevant
departments in China;

2.

Processing the application for the right to the use of a site to the authority
in charge of the land;

3.

Providing its cash contribution as required under Articles 10, 11 & 12;

4.

Assisting foreign workers and staff in applying for entry visas, work licenses
and handling their travel procedures;

5.

Responsible for handling other matters as requested by the Joint Venture.




Party B:




1.

Providing its cash contribution as required under Articles 10, 11 & 12;

2.

Assisting the Joint Venture in recruiting Chinese management personnel,
technical personnel, workers and other personnel as needed;

3.

Assisting the Joint Venture in expanding international markets and in all
foreign affairs;

4.

Responsible for handling other matters as requested by the Joint Venture.




Chapter 7: Sales




Article 15




The products of the Joint Venture shall sell in both domestic and international
market, in which the international market will account for 30% of the total
sales.     




Article 16




The product logo of the Joint Venture shall be approved by the Board of
Directors.




The date of registration of the Joint Venture shall be the date of the
establishment of the Board of Directors of the Joint Venture.




Chapter 8: The Board of Directors




Article 17




The Board of Directors is comprised of five directors, of which three shall be
appointed by Party A, and two by Party B.  The chairman of the board shall be
appointed by Party A, and its vice-chairman by Party B.  The term of office for
the directors, chairman and vice-chairman is four years, and their term of
office may be renewed if re-appointed by the relevant party.




Article 18




The highest authority of the Joint Venture shall be its Board of Directors.  A
2/3 majority call shall decide all issues concerning the Joint Venture.
 Unanimous approval shall be required for the following major issues;

 

1.

Amendment of the Articles of Association;

2.

Dissolution of the Joint Venture;

3.

Adjustment of the registered capital of the Joint Venture; and

4.

Merger of the Joint Venture with another organization.




At least one director from each party shall attend the directors’ meeting.




Article 19




The Chairman of the Board is the legal representative of the Joint Venture.
 Should the chairman be unable to exercise his responsibilities for any reason,
he shall authorize the Vice-Chairman or any other director to represent the
Joint Venture temporarily.




Article 20




The Board of Directors shall convene at least one meeting every year.  The
meeting shall be called and presided over by the Chairman of the Board.  The
Chairman may convene an interim meeting based on the approval of 1/3 of
Directors.  Minutes of the meetings shall be signed by the Directors who attend
the meeting and placed on file.







Chapter 9: Business Management




Article 21




The Parties shall appoint the key Management of the Joint Venture, which shall
be responsible for the daily management of the Joint Venture.  The key
Management will consist of a General Manager chosen by Party A and two Deputy
General Managers chosen by Party B.  The term of office of the General Manager
and Deputy General Manager shall be four years, upon the approval of Board of
Directors.




Article 22




The responsibility of the General Manager is to implement the decisions of the
Board of Directors, and organize and conduct the daily management of the Joint
Venture. The Deputy General Manager shall assist the General Manager in his
work.




The Management Team contains General Management Department, Human Resources
Department, Finance Department, Operation Department and Production Department.
 All shall be responsible for the work in their respective departments, handle
the matters delegated to them by the General Manager and Deputy General Manager,
and shall report to the General Manager.

Article 23




In case of corruption or serious dereliction of duty on the part of the General
Manager or a Deputy General Manager, the Board of Directors in conjunction with
the appointing Party shall have the power to dismiss either of them at any time
without notice or compensation.




Chapter 10: Raw Material & Equipment Purchase




Article 24




The Joint Venture shall purchase the required raw materials, fuels, fittings,
transportation vehicles and office supplies from the domestic suppliers if the
conditions of merchandise are identical with the foreign suppliers.




Article 25




When the Joint Venture assigns a representative from Party B to purchase the
required raw materials and equipments from the markets outside of China, a
representative from Party A shall attend the business negotiation meetings as
well.




Chapter 11: Labor Management




Article 26




Labor contracts covering the recruitment, employment, dismissal, resignation,
wages, labor insurance, welfare, rewards, penalties and other matters concerning
the staff and workers of the Joint Venture shall be drawn up between the Joint
Venture and the trade union of the Joint Venture as a whole, or the individual
employees of the Joint Venture as a whole, or individual employees in accordance
with the Regulations of the People's Republic of China on Labor Management in
 Joint  Ventures Using Chinese and Foreign Investment and its Implementing
Rules. The labor contracts shall, after being signed, be filed with the local
labor management department.




Article 27




The Joint Venture shall first consider the domestic candidates for an employment
position when the conditions are the same with the foreign candidates.




Article 28




The appointment of the key Management personnel recommended by the parties,
their salaries, social insurance, welfare and the standard of traveling expenses
etc. shall be determined by the Board of Directors.




Chapter 12: Taxes, Finance and Audit




Article 29




The Joint Venture shall pay taxes in accordance with the provisions of Chinese
laws and other applicable regulations.




Article 30




Staff members and workers of the Joint Venture shall pay individual income tax
according to the Individual Income Tax Law of the People's Republic of China.




Article 31




Allocations for reserve funds, expansion funds of the Joint Venture, and welfare
funds and bonuses for staff and workers shall be set aside in accordance with
the provisions of the Joint Venture Law.  The annual proportion of allocations
shall be decided by the Board of Directors according to the business situation
of the Joint Venture.




Article 32




The fiscal year of the Joint Venture shall be from January 1 to December 31.
 All vouchers, receipts, statistical statements and reports shall be written in
Chinese.  




Article 33




Financial checking and examination of the Joint Venture shall be conducted by a
recognized accounting firm approved by the Board of Directors.  If one party
requests another accounting firm for audit purpose, it shall obtain the approval
of the other party and all the expenses shall be covered by the Joint Venture.

    

Article 34




Within the first 3-month of the fiscal year, The General Manger shall prepare
the balance sheet, income statement and proposal of profit distribution for the
previous fiscal year and submit to the Board of Directors for its review and
approval.




Chapter 11: Duration of the Joint Venture




Article 35




The duration of the Joint Venture is fifteen years.  The establishment date of
the Joint Venture shall be the date on which the business license of the Joint
Venture is issued. An application for the extension of the duration of the Joint
Venture, as proposed by one Party and unanimously approved by the Board of
Directors, shall be submitted to the Ministry of Commerce (or the examination
and approval authority entrusted by it) six months prior to the expiry date of
the Joint Venture.




Chapter 14: The Disposal of Assets after the Expiration of the Duration




Article 36




Upon the expiration of the Joint Venture, or termination thereof prior to the
date of expiration, liquidation shall be carried out according to applicable
laws.  The liquidated assets shall be distributed in accordance with the
proportion of investment contributed by Party A and Party B.




Chapter 15: Insurance




Article 37




Insurance policies of the Joint Venture on various kinds of risks shall be
underwritten with a qualified insurer operating in the People's Republic of
China.  Types, value and duration of insurance shall be decided by the Board of
Directors.







Chapter 16: Amendment、Alteration and Termination of the Contract




Article 38




Any amendment of this agreement shall come into force only after a written
amendment agreement has been signed by Party A and Party B, and approved by the
original examination and approval authority.




Article 39




In case of a substantive inability by either Party to fulfill the terms of this
agreement, or a decision to not continue operations due to heavy losses as a
result of Force Majeure, the Joint Venture shall be terminated before the date
of expiration, upon such decision being unanimously agreed upon by the Board of
Directors, and approved by the original examination and approval authority.




Article 40




In case of violation by either Party to the terms of this contract and articles
and cause the Joint Venture unable to operate or to fulfill its goal, the Joint
Venture shall be terminated. The abiding party has the right to claim its loss
from the violating party and to submit the JV termination application to the
original examination and approval authority.  If the Parties agree to continue
this agreement, the violating party shall cover all the financial loss of the
abiding party.







Chapter 17: Violation




Article 41




If a Party fails to fulfill its investment requirement as listed in Chapter 5,
the violating party shall pay 5% of its total investment amount as the penal sum
to the abiding party every delayed month.  If exceeding 3-month period, the
violating party shall pay 15% of its total investment amount to the abiding
party, which has the right to terminate this contract.  Furthermore, the
violating party shall cover all financial loss of the abiding party.




Article 42




In case of violation by either Party to the terms of this contract and articles
of association and cause the Joint Venture unable to operate, the violating
party shall take the full responsibility.  If both Parties violate this contract
or articles of association, the Parties shall undertake their own
responsibilities of the loss.




Chapter 18: Inevitable Incidents




Article 43




In case of inevitable incidents or natural disasters, such as earthquake,
hurricane, flood, conflagration, war or other unpredictable natural disasters,
the affecting party which is unable to fulfill its terms of this contract shall
notify the other party by written notice immediately and provide a report
including the proof and details of the force majeure provided by the local
government and the reason for inability to fulfill its terms of this contract
within 15 days of occurrence of inevitable incidents. At that time, the Parties
shall decide whether termination or any alternative remedy is necessary to take
place for fulfillment of the contracts and the articles of association.







Chapter 19: Applicable Law




Article 44




The formation, validity, interpretation, execution and settlement of disputes in
respect to this Contract shall be governed by the relevant laws of the People's
Republic of China.










Chapter 20: Settlement of Disputes




Article 45




Any disputes arising from the execution of, or in connection with, the Contract,
shall be settled through friendly consultations between both Parties.  In case
no settlement can be reached through consultations, the disputes shall be
submitted to the International Arbitration Center in Beijing for arbitration in
accordance with its rules of procedure.  The arbitral award is final and binding
upon both parties.




Article 46




During the arbitration, the Contract shall be observed and enforced by both
Parties except for the matters in dispute.  




Chapter 21: Language




Article 47




The Contract shall be written in Chinese.  







Chapter 22: Effectiveness of the Contract and Miscellaneous




Article 48




The Contract shall come into force commencing from the date of approval by the
Ministry of Commerce of the People's Republic of China (or its authorized
examination and approval authority).




Article 49




All notices in connection with any party's rights and obligations sent by either
Party A or Party B to the other Party shall be in writing and shall only be
deemed to have been officially received when delivered at the legal address of
Party A or Party B, as listed in this Contract.




Article 50




The Contract is signed in Zibo, Shandong, China by the authorized
representatives of the Parties on the 23rd of December, 2002.










Shandong Jinpeng Copper Co., Ltd.                      Hong Kong Hanbang
Investment




/s/ Ke Zhang



                    /s/ Steven Chen










